          Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 1 of 19



              IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF MARYLAND

__________________________________________
                                          )
UNITED STATES OF AMERICA, ex rel.         )
ELGASIM MOHAMED FADLALLA, et al., )
                                          )
                  Relators/Plaintiffs,    )
                                          )
v.                                        )           Case No. 8:15-cv-01806- PX
                                          )
DYNCORP INTERNATIONAL, LLC, et al., )
                                          )
                  Defendants,             )
                                          )
__________________________________________)

      Response in Opposition to Relators’ Motion to Strike Shee Atiká
                  Languages, LLC’s Affirmative Defenses

      The Plaintiff-Relators have moved to strike all of Shee Atiká Languages, LLC’s

(“SAL”) affirmative defenses, along with the affirmative defenses of every other

defendant that has answered the Amended Complaint. Motions to strike under Rule

12(f) are highly disfavored as a dilatory tactic that wastes the parties’ and the Court’s

time and resources. Relators have failed to demonstrate that SAL’s affirmative

defense prejudice them in any way: the asserted defenses provide adequate notice to

relators in the context of the pleadings in this case and do not needlessly expand the

issues to be explored in discovery. The affirmative defenses were pleaded properly

under Rule 8 and for the reasons set forth below relators’ Motion to Strike should be

denied.




                                           1
         Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 2 of 19



                  Statement of Facts and Procedural Posture

        On June 19, 2015, relators filed a Complaint in this matter under seal. On

March 25, 2016, relators filed an Amended Complaint, also under seal.               The

allegations in the Amended Complaint relate to events that occurred primarily from

2009 to 2013.

        SAL was dissolved in 2012, years before the initiation of this action. On

December 5, 2016, this Court granted a consent motion to partially lift the seal on

this matter [D.E. 14]. The United States requested permission to share the existence

of the action with “any and all of the Defendants” “in its discretion” [D.E. 13].

        Relators imply that, at that time, the government shared the Amended

Complaint with SAL. SAL is aware of no evidence that this occurred. Instead, to the

best of SAL’s knowledge, in October 2018 relators contacted SAL’s former counsel to

inquire about accepting service of the Amended Complaint. However, relators do not

claim to have effectuated service before March 2019. Additionally, although SAL

retained counsel in this matter who made initial filings, including a Motion to

Dismiss, undersigned counsel were only retained in this case during mid-September

2019.

        On October 21, 2019, SAL filed its Answer and Affirmative Defenses to the

Amended Complaint [D.E. 175]. On November 4, 2019, relators, pursuant to Rule

12(f), filed a Motion to Strike all of SAL’s affirmative defenses, arguing that the

defenses do not provide fair notice of their factual basis and do not meet applicable

pleading standards [D.E. 184].



                                           2
          Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 3 of 19



                                             Argument

    I.      Legal Standard

            a. Motion to Strike Under Rule 12(f)

         Rule 12(f) of the Federal Rules of Civil Procedure permits the Court to strike

from a pleading any matter that is redundant, immaterial, impertinent, or

scandalous. Rule 12(f) motions are generally viewed with disfavor “because striking

a portion of a pleading is a drastic remedy and because it is often sought by the

movant simply as a dilatory tactic.” 5A A. Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 1380, 647 (2d ed. 1990).1 Relators are entitled to this

drastic remedy only if they demonstrate that SAL has raised “a defense that might

confuse the issues in the case and would not, under the facts alleged, constitute a

valid defense to the action can and should be deleted.” Id. § 1381 at 665.

         “When reviewing a motion to strike, the court must view the pleading under

attack in a light most favorable to the pleader.” M.T. ex rel. Hayes v. Medley, No. 14-

cv-0424, 2014 WL 1404527, at *1 (D. Md. Apr. 9, 2014) (unpublished).                           Courts

generally refrain from striking affirmative defenses in the absence of a showing that,

by not doing so, the movant would be unfairly prejudiced. See Baron v. DirecTV, LLC,

223 F. Supp. 3d 441, 444 (D. Md. 2017); Lockheed Martin Corp. v. United States, 973

F. Supp. 2d 591, 592 (D. Md. 2013).




1In addition to moving to strike all of SAL’s affirmative defenses, relators have moved to strike all of
DynCorp International, LLC’s affirmative defenses [D.E. 183], all of Thomas Wright, Inc.’s affirmative
defenses [D.E. 185], all of Global Linguist Solutions, LLC’s affirmative defenses [D.E. 186], and all of
KMS Solutions, LLC’s affirmative defenses [D.E. 189]. Such a blunderbuss use of the motion to strike
should raise questions about the intent of relators in asserting these motions.

                                                   3
        Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 4 of 19



          b. Applicability of Twombly/Iqbal Standard to Affirmative Defenses

       Relators have premised their Motion to Strike on the argument that the

heightened pleading standard under Rule 8(a), as articulated in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), applies to

affirmative defenses as well. Neither the Supreme Court nor the Fourth Circuit have

held that the Twombly/Iqbal heightened pleading standard applies to affirmative

defenses. District courts in the Fourth Circuit, including decisions within the District

of Maryland, are split on this issue.       However, the prevailing direction of the

jurisprudence on this issue has been not to apply the Twombly/Iqbal pleading

standard to affirmative defenses.       See Henderson v. Gen. Revenue Corp., No.

7:17CV00292, 2019 WL 4148172, at *3 (W.D. Va. Aug. 30, 2019) (unpublished)

(collecting cases).

       The Supreme Court’s decisions in Twombly and Iqbal turned on a detailed

analysis of the text of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)

governs pleadings that state claims for relief. In pleadings that state claims for relief,

Rule 8(a) requires that the pleading contain (1) “a short and plain statement of the

grounds for the court’s jurisdiction,” (2) “a short and plain statement of the claim

showing that the pleader is entitled to relief,” and (3) “a demand for the relief sought.”

Fed. R. Civ. P. 8(a). The heightened pleading standard articulated in Twombly and

Iqbal arises from the requirement in subsection 2 that the complaint show that the

pleader is entitled to relief. See Twombly, 550 U.S. at 557 (“The need at the pleading

stage for allegations plausibly suggesting (not merely consistent with) agreement



                                            4
        Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 5 of 19



reflects the threshold requirement of Rule 8(a)(2) that the ‘plain statement’ possess

enough heft to ‘sho[w] that the pleader is entitled to relief.’”).

       Rule 8(a) does not govern an answer without counterclaims. Rather, answers

are governed by Rules 8(b) and 8(c). Pursuant to Rule 8(b), a party responding to a

pleading must (1) “state in short and plain terms its defenses to each claim asserted

against it” and (2) admit or deny the complaining party’s allegations. Rule 8(c), which

addresses affirmative defenses, provides that “[i]n responding to a pleading, a party

must affirmatively state any avoidance or affirmative defense,” including (but not

limited to) a list of affirmative defenses listed in the text of Rule 8(c).

       Rule 8(b) and Rule 8(c) include no parallel requirement to that under Rule 8(a)

that a defendant show its entitlement to its defenses. Instead, a defendant must only

state its defenses. In other words, Rule 8 provides that the pleading standard for

complaints is different from the standard for answers. “If the drafters of Rule 8

intended for defendants to plead affirmative defenses with the factual specificity

required of complaints, they would have included the same language requiring a

‘showing’ of ‘entitle[ment] to relief’ in the subsections governing answers and

affirmative defenses.” E.E.O.C. v. Joe Ryan Enters., Inc., 281 F.R.D. 660, 663 (M.D.

Ala. 2012). The drafters’ decision not to include parallel language suggests that

courts should not apply the same pleading standard.

       The different pleading standards under Rule 8(a) on the one hand and Rules

8(b) and 8(c) on the other reflect the very different roles of complaints and answers

in the litigation process. Federal courts are courts of limited jurisdiction. See, e.g.,



                                             5
        Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 6 of 19



Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378 (1994). A complaint

must state facts sufficient for a claimant to avail itself of a federal forum. Moreover,

the claimant must set forth sufficient non-conclusory allegations to “nudge[] their

claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

Otherwise the claimant does not “unlock the doors of discovery.” Iqbal, 556 U.S. at

678.

       A defendant, by contrast, has no burden to demonstrate that a case belongs in

federal court. The defendant is brought into federal court. Likewise, a defendant has

no obligation to make a showing of entitlement to discovery regarding the plaintiffs’

claims. “[A]ffirmative defenses do not invoke the jurisdiction of the court and, at least

technically, do not expose plaintiffs to liability. Therefore, judicial economy and

equity depend on screening complaints more than they do on screening affirmative

defenses.” Lockheed Martin Corp. v. United States, 973 F. Supp. 2d 591, 595 (D. Md.

2013) (internal citations omitted).

       Finally, plaintiffs have the benefit of information asymmetry at the pleadings

stage. Unlike defendants, plaintiffs have the ability to decide when they file their

complaint. The different standards under Rule 8(a) versus Rules 8(b) and 8(c) reflect

this difference. “Rule 8(a)’s more demanding principle is better applied to claimants

who have had significant time to craft their claims. Applying the same principle to

defendants unfairly places on them too substantial a burden too early in the litigation

process.” LBCMT 2007-C3 Urbana Pike, LLC v. Sheppard, 302 F.R.D. 385, 387 (D.

Md. 2014).



                                           6
        Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 7 of 19



      Relators state that because this Court partially unsealed the First Amended

Complaint in December 2016, SAL “had ample time to investigate and discover facts.”

[D.E. 184-1] at 2. Relators imply that the United States Department of Justice shared

the First Amended Complaint with SAL at that time.             Id. at 1-2. There is no

indication that any such communication between SAL and the Department of Justice

ever occurred or that SAL was furnished with the First Amended Complaint in that

timeframe. As stated in SAL’s Answer, SAL was dissolved in 2012. See SAL Answer

[D.E. 175] at 70. Upon information and belief, in October 2018 relators contacted

SAL’s former counsel to inquire about accepting service of the Amended Complaint.

Relators do not claim to have effectuated service before March 2019. Undersigned

counsel were only retained in this case during mid-September 2019. An assertion

that SAL’s access to information regarding this case equals or even approaches

relators’ at this stage is wholly unfounded.

      For the foregoing reasons, based on the language of Rule 8(a) as compared with

Rules 8(b) and 8(c), as well as the applicable policy and practical considerations, the

heightened pleading standard for claims for relief that was articulated in Twombly

and Iqbal should not be extended to affirmative defenses. The proper legal standard

for assessing the sufficiency of affirmative defenses, as set forth by the Fourth Circuit,

is whether “it gives plaintiff fair notice of the nature of the defense.” Clem v. Corbeau,

98 F. App’x 197, 203 (4th Cir. 2004) (per curiam) (unpublished); see also Henderson,

2019 WL 4148172, at *4 (rejecting heightened pleading standard for affirmative




                                            7
          Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 8 of 19



defenses and applying fair notice test as articulated in Clem). SAL’s affirmative

defenses meet that standard.

   II.      Relators have failed to show they are entitled to the drastic remedy
            of striking SAL’s affirmative defenses under Rule 12(f).

            a. Relators have not demonstrated a risk of confusion or shown
               unfair prejudice.

         In reviewing a motion to strike, courts view “the pleading under attack in a

light most favorable to the pleader.” Racick v. Dominion Law Assocs., 270 F.R.D. 228,

232 (E.D.N.C. 2010). The defenses must be considered in the context of the notice

provided by the other pleadings in the case. See Warren v. Tri Tech Labs., Inc., No.

6:12-CV-00046, 2013 WL 2111669, at *7 (W.D. Va. May 15, 2013) (unpublished).

Relators are only entitled to have SAL’s affirmative defenses stricken if relators can

demonstrate that they would be prejudiced by the defenses’ inclusion in SAL’s

Answer. See Baron, 223 F. Supp. 3d at 444. Relators raise two bases for their claimed

prejudice: a lack of notice regarding the defenses and additional discovery related to

the defenses.

         Reviewed in the context of the facts pleaded in the Amended Complaint, SAL’s

Answer, and the filings regarding Defendants’ Motions to Dismiss, relators have

received adequate notice of SAL’s affirmative defenses.      In their memorandum,

relators claim that they will be “forced to guess or conduct unnecessarily burdensome

discovery as to the purported bases for SAL’s asserted defenses.” [D.E. 184-1] at 1.

They provide no other information about how the assertion of SAL’s affirmative

defenses would prejudice them during this litigation.             Relators’ claimed



                                           8
         Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 9 of 19



incomprehension of SAL’s defenses is belied by their own Memorandum, which

relates and discusses the asserted defenses to the Amended Complaint in detail.

        With respect to the expenditure of discovery resources on confronting SAL’s

defenses, relators also fail to demonstrate prejudice. If any of SAL’s defenses are

baseless, “there will be nothing . . . to discover or litigate.” Sprint Nextel Corp. v.

Simple Cell, Inc., No. CIV. CCB-13-617, 2013 WL 3776933, at *9 (D. Md. July 17,

2013) (unpublished) (denying motion to strike defenses). Even baseless defenses

“have little impact on the litigation going forward.” Id. By contrast, if defendants

ultimately can substantiate their defenses, granting the Motion to Strike at this stage

and then granting leave to amend the Answer “will only delay the inevitable litigation

of the merits.” Id. In short, relators have failed to demonstrate how the articulation

of SAL’s defenses prejudices them.

        Although relators have failed to demonstrate that the asserted affirmative

defenses will prejudice them, SAL risked prejudice to its case if it had failed to raise

them.    It is well-established that “failure to raise an affirmative defense in the

appropriate pleading results in the loss of that defense.” RCSH Operations, L.L.C. v.

Third Crystal Park Assoc. L.P., 115 F. App’x 621, 629 (4th Cir. 2004) (per curiam)

(unpublished) (citations omitted). Rule 12(b) requires that “[e]very defense to a claim

for relief in any pleading must be asserted in the responsive pleading.” Fed. R. Civ.

P. 12(b). Rule 12(h) goes on to provide that certain defenses are waived by failing to

include them in the responsive pleading. Fed. R. Civ. P. 12(h). Had SAL failed to

include its affirmative defenses in its Answer—all of which relators challenge—a



                                           9
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 10 of 19



later attempt to amend the Answer to add them would have been subject to relators’

challenge for not asserting them earlier. SAL’s assertion of its affirmative defenses

complied with Rule 12 and properly provided timely notice to relators of the existence

of these defenses.

          b. SAL has adequately pleaded the challenged affirmative defenses.

       SAL asserted thirteen affirmative defenses in its Answer. See [D.E. 175] at

69-73. Relators have moved to strike every defense. Even if considered under the

Twombly/Iqbal pleading standard, the defenses are adequately pleaded, do not

prejudice relators, and provide proper notice to relators when considered in the

context of all of the pleadings to this point.

                     i.   Rule 8 Does Not Require Affirmative Defenses to Include
                          “New” Information

       Relators claim that a number of SAL’s affirmative defenses should be stricken

because they do not reveal anything “new.” The case that relators cite for this

proposition, Emergency One, Inc. v. American Fire Eagle Engine Co. , 332 F.3d 264

(4th Cir. 2003), analyzed whether a defendant had waived a potential affirmative

defense through failure to raise it—not whether an asserted affirmative defense

should be stricken. In other words, the issue with “newness” in that case was a notice

problem, not an adequacy of pleading problem. When read in context, the language

in Emergency One does not stand for the proposition for which relators cite to it. Rule

8 does not require “newness” in an affirmative defense.

       Contrary to relators’ argument, the precise definition of what constitutes an

affirmative defense does not control whether these assertions should be stricken.

                                            10
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 11 of 19



Courts look past labels in pleadings when appropriate, consistent with Rule 8(e)’s

mandate that “[p]leadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e).

If what is labelled as an affirmative defense could more properly be read as a denial,

courts simply treat it as a denial. As Wright and Miller note, “[A]s long as the

pleading clearly indicates the allegations in the complaint that are intended to be

placed in issue, the improper designation should not operate to prejudice the pleader.”

A. Charles Alan Wright & Arthur R. Miller, 5 Fed. Prac. & Proc. Civ. § 1269 (3d ed.).

“[A]ll the federal pleading rules require” is that “the plaintiff has been given ‘plain

notice’ of the matters to be litigated.” Id. As set forth below, SAL’s affirmative

defenses provide the requisite notice and are adequately stated.

                 ii.   Failure to State a Claim Upon Which Relief Can Be
                       Granted

      SAL’s first affirmative defense is that relators have failed to state a claim upon

which relief can be granted as to SAL. Relators correctly note that this Court has

already adjudicated SAL’s Motion to Dismiss pursuant to Rule 12(b)(6). Accordingly,

relators cannot claim that they are prejudiced or did not receive notice of the basis

for this defense, as it has been thoroughly briefed. Additionally, the Court granted

in part and denied in part this Motion.        SAL also has a pending Motion for

Clarification regarding the scope and extent of the Court’s Order on its Motion to

Dismiss. See [D.E. 157]. This defense was properly asserted and preserved. Its lack

of prejudice to relators is demonstrated by the text of Rule 8, which explicitly allows

general denials in responsive pleadings, including those based on jurisdictional

grounds. See Fed. R. Civ. P. 8(b)(3).

                                          11
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 12 of 19



                 iii.   Failure to Plead Fraud with Particularity

      SAL’s second affirmative defense is that relators have failed to plead fraud

with particularity as to SAL. For the same reasons as set forth with respect to SAL’s

first affirmative defense, this defense has been thoroughly briefed, relators are on

notice of the basis for this defense, and relators are not unduly prejudiced by its

existence in the Answer. This defense was also properly asserted and preserved.

                 iv.    Statutory Limitations on Claims Against Dissolved LLC

      SAL’s third and fourth affirmative defenses address limitations of claims

against dissolved limited liability companies under Alaska law. In these defenses,

SAL identifies the applicable Alaska statutes. As set forth in these statutes, the

operation of the time-bar and damages bar—including the bar date—is fact-specific

inquiry. SAL is entitled to explore whether those facts exist through the discovery

process in this case. The affirmative defenses properly notice relators that this will

be an issue; if the defenses are substantiated, relators experience only “the prejudice

that litigants faced with meritorious affirmative defenses invariably incur.”

Lockheed Martin, 973 F. Supp. 2d at 596.

      Relators correctly note that if relators’ claims are time-barred under Alaska

law, this Court would lack subject-matter jurisdiction.          Fortunately, Rule 12

specifically provides that lack of subject-matter jurisdiction is a defense warranting

dismissal if shown at any time during the course of litigation. Fed. R. Civ. P. 12(h)(3).

SAL’s affirmative defenses properly notice relators of this potential issue, should the

time-bar later be established in discovery.



                                           12
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 13 of 19



                  v.   Public Disclosure Bar

      SAL’s fifth affirmative defense is that relators’ claims are barred by public

disclosure of the basis for their claims. SAL (like other defendants) briefed this issue

in its Motion to Dismiss, and the Court thoroughly addressed it in its Order on that

motion [D.E. 145]. Accordingly, relators are on notice of the contents of SAL’s defense

and are not prejudiced by its inclusion.

      The public disclosure bar issue has not been resolved fully in this case. In its

Order on the motions to dismiss, the Court found that although public disclosure of

the alleged fraud had occurred, the relators alleged sufficient facts, when considered

true for purposes of a motion to dismiss, to sufficiently allege that they were original

sources.   It remains to be seen whether these allegations will be substantiated

through discovery, or if the evidence will reveal that the relators were not original

sources of these claims. The public disclosure defense is not properly resolved before

discovery on a motion to strike.

                 vi. Good Faith Performance of Contract and the United
                    States’ Knowledge, Estoppel, Ratification, and Waiver

      SAL’s sixth, seventh, eighth, ninth, and tenth affirmative defenses arise from

the United States’ knowledge of and approval of the subcontracting relationship

between SAL and co-defendant Global Linguist Solutions, LLC (“GLS”). As the Court

noted, relators’ FCA claims are grounded in two theories: (1) that the subcontractors

(including SAL) were not true employers and (2) that GLS falsely represented to the

government that it was in compliance with the TVPRA and Kuwaiti labor and

immigration laws. See [D.E. 145] at 13-14.

                                           13
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 14 of 19



      With respect to the first theory, SAL’s alleged liability would arise from its

failure to perform sufficient services as a subcontractor.     However, there was a

written teaming agreement which articulated the proposed subcontract relationship

between SAL and GLS, which was approved by the Government.                The teaming

agreement led to a subcontract that set forth SAL’s duties and responsibilities as a

subcontractor. The subcontract was provided to the government and the government

approved it. If SAL can demonstrate that it performed under the subcontract that

the government approved, that is an appropriate defense to relators’ theory of liability

as pertains to the False Claims Act and any other theories.

      The affirmative defenses SAL asserts related to this subcontracting

relationship and provide adequate notice to relators that this will be an issue.

Relators illustrate that they are sufficiently noticed in their own argument. Relators

argue that they have “insufficient information about who in the government allegedly

engaged in these claim-defeating actions, what authority such person(s) had with

respect to binding the United States, when the government allegedly learned-of [sic]

and consented-to [sic] the statutory violations of which Relators complain, or how the

government communicated its consent/waiver to these statutory violations.” Relators

helpfully identify that these are among the issues the parties are entitled to explore

during discovery, which also confirms they have complete notice about SAL’s

affirmative defenses. Indeed, relators brought this action on behalf of the United

States and can reasonably be expected to already possess or easily to secure from the




                                          14
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 15 of 19



government the responses to the very questions they pose. Relators will not be

prejudiced by not striking these defenses.

                vii.   Lack of Damages

      SAL’s eleventh affirmative defense is that the United States suffered no actual

injury or damages. The only basis for relators’ assertion that this defense should be

stricken is because it restates that relators have the burden of proving damages. SAL

is entitled to assert its defenses under Rule 8, particularly one going to an element of

a False Claims Act case. The fact that relators’ burden already is known to them is

not a basis to strike the defense.

               viii.   Collateral Estoppel

      SAL’s twelfth affirmative defense is that relators are precluded from

relitigating issues already determined in prior litigation between SAL and co-

defendant GLS. In this defense, SAL specifically identifies the previous lawsuit and

the pertinent issue that has already been litigated: SAL’s performance under the

Subcontract Agreement from December 2007 to June 2012.

      This defense properly notices relators regarding the existence of the prior

litigation and the key determinations that the court made in that case. Relators do

not even attempt to argue that this defense meets any legal standard for a motion to

strike; instead, they attack the merits of this defense. Resolving the merits of this

defense on a motion to strike is premature and improper. SAL is entitled to an

opportunity to establish its entitlement to a collateral estoppel defense.




                                          15
         Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 16 of 19



                   ix.   Relators’ Contractual Waiver

         SAL’s thirteenth and final affirmative defense is that relators executed an

employment agreement that acknowledged the potentially difficult and life-

threatening conditions in a war zone and waived their right to claims against SAL

arising from these conditions. Obviously, what happened to relators will be an issue

for discovery in this case. The evidence regarding their experiences and whether it

falls within this contractual waiver are issues that will be borne out and which are

not properly resolvable on a pre-discovery motion to strike. This defense does not add

any burden to discovery in this matter and provides relators with proper notice of the

issue.

         There is no doubt relators have proper notice of this defense. Indeed, rather

than analyzing why their motion satisfies the criteria for a motion to strike, in their

Memorandum relators argue the merits of this affirmative defense. A determination

of the merits is premature at this point.

         Additionally, relators repeatedly conflate GLS’s alleged knowledge in this

matter with SAL’s knowledge. Liability on the part of GLS does not necessarily

equate to liability for SAL. SAL already has—accurately—pointed out, and the Court

agreed in its Opinion on the Motion to Dismiss, that the Amended Complaint does

not include any allegations about SAL’s knowledge of the relators’ experiences in

Kuwait. [D.E. 145] at 43-44; 48-49. Those allegations all relate to GLS’s knowledge.

Again in their Memorandum relators cite to the Court’s Opinion on the Motion to

Dismiss—which analyzes allegations pertaining to GLS, not SAL. See [D.E. 184-1]



                                            16
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 17 of 19



at 8. Relators cannot simply conflate different defendants without even alleging,

much less proving, what was their knowledge. In any event, none of this merits-

related argument does anything to support relators’ Motion to Strike; indeed, it

reflects thorough notice of and knowledge about the legitimate defense SAL is

asserting.

                                    Conclusion

      SAL’s affirmative defenses properly provide notice to relators of potential

relevant and legitimate defenses to be explored in discovery, do not needlessly expand

discovery, and do not unduly prejudice relators in any way. The pleading standards

for claims for relief articulated in Twombly and Iqbal should not apply to affirmative

defenses. Even assuming they do apply for purposes of argument only, which SAL

does not concede, SAL’s defenses, standing alone and when read in the context of all

of the pleadings in the case to this point, meet that standard. Relators are on notice

as to what SAL has asserted in each of its affirmative defenses and have failed to

meet their burden of showing that the “drastic remedy” of striking SAL’s affirmative

defenses is warranted and their Motion should be denied.

                                 SHEE ATIKÁ LANGUAGES, LLC

                             By: /s/ Michael D. Maloney
                                Michael D. Maloney, Esq.
                                (USDC MD Bar No. 11592)
                                Email: mmaloney@williamsmullen.com
                                Williams Mullen, P.C.
                                8300 Greensboro Drive, Suite 1100
                                McLean, Virginia 22102
                                (703) 760-5200 (telephone)
                                (703) 748-0244 (facsimile)



                                         17
Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 18 of 19



                      /s/ Anthony H. Anikeeff
                      Anthony H. Anikeeff, Esq. (VA Bar # 20338)
                      (Admitted pro hac vice)
                      Email: aanikeeffe@williamsmullen.com
                      Williams Mullen, P.C.
                      8300 Greensboro Drive, Suite 1100
                      McLean, Virginia 22102
                      (703) 760-5200 (telephone)
                      (703) 748-0244 (facsimile)

                      /s/ Caitlin M. Poe
                      Caitlin M. Poe, Esq.
                      (USDC MD Bar No. 811676 – pro hac vice)
                      Email: cpoe@williamsmullen.com
                      Williams Mullen, P.C.
                      301 Fayetteville St., Suite 1700
                      Raleigh, NC 27601
                      Telephone: (919) 981-4085
                      Facsimile: (919) 981-4300

                      Counsel for Shee Atiká Languages, LLC




                              18
       Case 8:15-cv-01806-PX Document 195 Filed 11/18/19 Page 19 of 19



                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to all attorneys of record this 18th day of November 2019.



                           : By: /s/ Caitlin M. Poe
                                 Caitlin M. Poe




41376547_4




                                          19
